﻿I have come to this Assembly to pay a warm tribute and to confirm a deep commitment. My tribute is directed to this world Organisation and to its dedicated and loyal servants. In the new international political climate, but also when faced by a sudden crisis, the United Nations has lived up to our high expectations.
The commitment I wish to confirm is of the people and Government of Sweden - to the United Nations system, to its Charter, and to its principles of collective security. Our nation, as always, stands ready to contribute to the implementation of the decisions of the Organization. And let me assure the Secretary-General that he has our full support for his leadership of the United Nations.
In the last few years we have seen a dramatically improved international situation. The two major Powers are shaping a fundamentally new relationship. Nuclear arsenals are being reduced. Conventional forces are withdrawn. Offensive military doctrines are becoming obsolete. The Cold War is over.
We have all benefited from these developments. The risk of a nuclear war that could destroy our entire civilisation has been greatly reduced. And opportunities for peaceful change and for peaceful settlement of conflicts have been created.
In southern Africa, Namibia is now as independent nation. In South Africa itself fundamental change has been initiated. Nelson Mandela is free, after 27 years in prison. As the ,oral leader of that nation he is negotiating with President De Klerk on the abolition of the apartheid system. 

In Chile, a democratically elected President has replaced a Military dictator. In Central America, the peace process is continuing, with the active involvement of the United Nations. In Cambodia a solution that has the backing of all parties seems to be within reach. In Europe there is a new atmosphere of optimism and trust, of co-operation and integration. The Berlin Nail has finally been demolished. Only five days from now, the two German States - symbol of a divided Europe - will be united. In Central and Eastern Europe, democratic elections are being held in one country after another. The dictatorships have been overthrown by the peaceful force of the will of the people. And we look forward to the day when the three Baltic Republics will regain their independence in accordance with the letter and the spirit of the Helsinki Final Act.
All this is a breakthrough for the vision of a Europe without borders, for the ideas of visionary leaders like Jean Monnet, Willy Brandt and Olof Palme. After confrontation and rearmament, we have dialogue and co-operation. The final victor on the European continent is democracy itself. For all of us this in a source of great joy. And all around the world, that so many have worked for so long, is now finally turning into reality.
In spite of the joy and the optimism of the past year, new threats to our common security can still occur. And they did, as we all know, on the morning of 2 August. The invasion of Kuwait by I rag is an act of aggression and a fundamental breach of international law. It is justly and unequivocally condemned by the international community. The way that Iraq is treating hundreds of thousands of foreign nationals demonstrates a total lack of human decency. To force thousands to stay in the country against their will shows an arrogant disregard for international law. A catastrophe in the Gulf area must be avoided. Iraq must immediately end its occupation of Kuwait, withdraw all its troops, and give all foreigners the freedom to depart. The legitimate government of Kuwait must be restored.
The situation around the Gulf is extremely serious. But much has changed in the world in the last few years - and this also has clear implications for the current crisis. Today, the super-Powers consult each other, at the highest level. Today, the United States and the Soviet Union are co-operating here at the United Nations. And today the United Nations Security Council has been able to take swift decisions on effective mandatory sanctions against Iraq.
This firm action gives us hope that the current crisis can be solved. But it also marks a turning-point for the fundamental idea of collective security. 
Sweden supports all the decisions taken by the Security Council in the present crisis. My Government also supports the declared readiness of the Council to take further action, if necessary, to force Iraq to end its aggression. If the Council were to call for a peace-keeping force in connection with an Iraqi withdrawal, our country would respond positively to such a request.
The current international efforts mist focus also on the need for humanitarian assistance. The hundreds of thousands of refugees in the area need our help - with food and shelter and with transportation to their bone countries.
The United Nations should be at the centre of these efforts - to help and to organise and co-ordinate the contributions of donor countries. Effective action the Organisation in the humanitarian field will help to strengthen its role in future crises end conflicts. Sweden will participate actively in this work.
The crisis in the Persian Gulf is part of the complex Middle East situation. Still, it cannot be directly linked to the solution of other conflicts in the region. An international conference on the Middle East is needed more than ever before.
A recent report from the United Nations estimates that the growth rate in the industrialised nations will exceed 3 per cent per year in the 1990s. But for developing countries growth will not match the increase in population. Mere people will have less to share. Heavy debt burdens will aggravate the problems. Unemployment will grow. Illiteracy will spread. The situation will go from bad to worse.
This is another warning of possible future global confrontations between rich and poor. It could indicate that there may be grounds for a future bitter struggle between the industrialised developed countries, on the one hand, and the poor countries, on the other. This ¿s what could happen. But it does not have to happen. And it cannot be allowed to happen. It is possible to steer events in another direction. The richer countries must show that we take the problems of the poorer nations seriously, that we respect the rights, the culture and the individuality of other nations and regions Above all we must show that the basic values of justice and solidarity, freedom and self-determination do not apply to just our own country or our own continent: they apply to all nations all over the world.
If justice and solidarity do not have global relevance, then gaps will widen and confrontations will sharpen, economically and politically, culturally and socially. That is why we must take action. We must reverse the trend. We must increase the flow of resources from North to South. Otherwise we run the risk of seeing many more violent conflicts in the years to come. And, worst of all, this will endanger the future of the world's children.
The social and economic conditions in the world today can have awesome consequences for the younger generation. During this decade we shall witness the birth of the largest generation in the history of the planet, with some l.5 billion children being born. But millions of those children will be permitted to live only a short time on Earth. Bach day 40,000 children die, many of them from diseases that could easily be prevented. The world now has the means to protect the lives of all children, to ensure their survival, to promote their development. We know how to do it. What we now need is the commitment to take action. The World Summit for Children this week-end provides a unique opportunity to make such a commitment. Leaders of some 70 nations will then be able to state together that the rights of the child shall come first on their agendas. The Convention on the Bights of the Child is an excellent instrument for meeting that commitment. 
At this very moment we have a special opportunity to fulfil that goal. At a tins of a now relationship between East and West, spending on military armaments can be cut back substantially. Military budgets are being reduced in both East and West. A high proportion of these savings can and should be used to promote the development of the poor countries. In fact, right now we have a unique chance to take a bold initiative for improving North-South relations. This is matter of basic solidarity with people in other countries in difficult circumstances. But it is also an issue that is decisive for our common security.
One other matter is linked with our common future in a very similar way the need to halt and reverse environmental degradation. This task has become a major challenge of the 1990s. In less than two gears' time the United Nations Conference on Environment and Development will be meeting in Brazil. That Conference will have to make a number of important decisions.
In 1972 the first United Nations Conference on the Human Environment was held in Stockholm under the motto "Only One Earth". It endorsed the principle of joint action in the field of global concern. But that was not enough. The scale of the problems has vastly outpaced the fragmented measures taken so far.
We know now with certainty that the climate of the Earth is changing. We are facing the tragedy of advancing deserts and retreating and dying forests. We are confronted with an ever-increasing loss of species, ever-scarcer fresh-water resources, destructive living conditions in urban areas and pressures of overpopulation. These problems jeopardize the livelihood, prosperity and security of present and future generations. They have come actually to threaten the entire global life-support system of our planet. 
Effective strategies are now needed, at the national, regional and global levels. We who belong to the affluent minority which consumes the majority of the resources will have to take the lead. But nobody will escape the responsibility to act.
We shall all have to work together closely to avert economic and environmental disaster. We must now translate the concept of sustainable development into reality. To do this we need specific action on key issues. We need important structural changes within our countries. We must agree on modalities for the efficient transfer of environmentally sound technologies, and we must agree on how to provide additional financial resources to developing countries.
We live in an age when the only possible course is to seek security together, common security. The time is past when each State could independently realise its goals and dreams within its own national boundaries. We want to work together to prevent conflicts, under joint responsibility. We do not want them to be handled by the great Powers on their own, however well-armed they are and however well-intentioned they may be. 
More clearly than ever before, we see the need for an effective system of collective security. Our goal is a system where we all help protect each other, where we feel secure in the knowledge that an attack on any one of us will not be tolerated by anyone else.
Our goal is a system which has effective institutions for solving conflicts and for handling new threats to our security before these threats develop into violent confrontations.
Our goal is a system which builds on a common interest. That interest is already clearly defined in the Charter: "to save succeeding generations from the scourge of war".
Our goal is a system which can deal with underlying causes of conflict, with economic misery and social injustice, denial of human rights and environmental degradation.
Our goal, finally, is & system which is built on respect for international law and which gives freedom and justice to all.
That is what the United Nations should be; that is what it can be; and now the important goal is beginning to be realised, a dream has started to come true - the dream that, united together in this world Organisation, we can protect the security of each and every one of us. We have vested part of our sovereignty in the Security Council in order to allow the United Nations to act forcefully in a crisis.
Our Organisation has achieved impressive results in recent years. It has also expanded its scope. What we now see taking shape is an effective United Nations system for security and co-operation.
In peace-keeping the traditional tasks remain while new functions are being developed. Troops and military observers still form the backbone of peace-keeping operations. But the civilian component is growing, with an increasing role for the United Nations in election supervision and building of democratic structures. The monitoring of elections in Nicaragua and Namibia is one example.
In peace-making, the United Nations has proved its value in a number of regional conflicts. Other important and difficult tasks lie ahead such as Western Sahara and Cambodia. The United Nations will also have to face the problem of how to deal with internal conflicts often with an ethnic background.
In peace-building, the United Nations has to develop a co-ordinated strategy for dealing with the fundamental economic and social problems confronting the world of today. Poverty, environmental degradation and the awesome spread of drug abuse are global issues which must be dealt with through joint action.
The great hopes for this organization must not be frustrated by a lack of resources. Therefore, it is not acceptable that it still has to face serious financial problems.
My Government is especially concerned that peace-keeping activities run the serious risk of being hampered due to lack of funds. It has been said before, but it has to be repeated: every Member State must pay its contribution in full and on time. For too many years, the work of the United Nations was hampered by the cold war. The Security Council was crippled by the frequent use of the veto. And this Assembly was too often a platform for propaganda battles.
A much more constructive atmosphere now prevails in the Organisation. The era of confrontation has largely been replaced by consensus-seeking and pragmatic solutions.
My message from the people and the Government of Sweden is one of solid support for these changes. As a nation outside military alliances, we only have ourselves to rely on in time of conflict. We therefore have a strong interest in a forceful United Nations and in the rule of law in international relations. 
That is why we in Sweden so energetically welcome and support the revitalized role of the United Nations as an organisation for collective security. It offers the machinery for co-operation between the large and the many smaller States in the world. It gives every nation a chance to participate in the work for peace and a better future. We can now develop the United Nations into an effective system for security, co-operation and development.
I am convinced that the nations of the world are ready to respond to that challenge. It will require inspired leadership and a concrete and firm commitment. The United Nations has a tremendous potential for keeping the peace, for making peace and for building peace. It symbolizes our dream of a world together. It is a world which is one and indivisible, with a common heritage and a common future.
